 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDAssociation of Bridge, Structural and Ornamental Iron Workers,AFL.MEMBERS HOUSTON and STYLES took no part in the considerationof the above Second Supplemental Decision and Order AmendingCertification of Representatives.SINCLAIR RUBBER,INC.andOIL WORKERS INTERNATIONAL UNION,CIO,PETITIONER.Case No. 39-RC-303.September 18, 1951Decision and Direction of ElectionsUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Clifford W. Potter, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Reynolds, and Styles].Upon the entire record in this case,' the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations 2 involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks a unit of production and maintenance em-ployees, excluding office clerical and technical employees, watchmen,guards, and supervisors as defined in the Act.Each of the interveningunions, with the exception of the Hod Carriers, has requested a craftunit generally covering job classifications within its particular craftjurisdiction.The Machinists seeks a unit composed of all first-classI The requests by the Employer and the Petitioner for oral argument are hereby deniedbecause in our opinion the record and the briefs submitted adequately present the issues andthe positions of theparties.2The following organizations were allowed to intervene on the basis of a sufficient showingof interest : District Lodge No. 37, International Association of Machinists, herein calledthe Machinists International Union of Hod Carriers, Local Union No. 18, AFL, hereincalled the Hod Carriers; Carpenters and Joiners Union of America, Local Union No. 213,AFL, herein called the Carpenters ; International Brotherhood of Boilermakers, Iron ShipBuilders and Helpers of America, AFL, herein called the Boilermakers ; United Associationof Journeymen & Apprentices of the Plumbing and Pipefitting Industry of the United Statesand Canada, Local Union No. 211, AFL, herein called the Pipefitters ; and InternationalBrotherhood of ElectricalWorkers, Local No. 716, AFL, herein called the ElectricalWorkers.96 NLRB No. 32. SINCLAIR RUBBER, INC.221machinists 3 and the toolroom keeper.The Carpenters seeks a unitcomposed of all carpenters.The ElectricalWorkers seeks a unitcomposed ,of all electricians.The Boilermakers seeks a unit com-posed of all boilermakers, temporary boilermakers, welders, and drag-line operators.In the alternative, should the Board find such unitto be inappropriate, the Boilermakers seeks separate units composedof dragline operators, and all boilermakers and temporary boiler-makers, respectively.The Pipefitters seeks a unit composed of allpipe fitters.In addition, the Pipefitters seeks a separate unit ofwelders, but only if the Board should decide that the welders do notbelong in a unit of boilermakers and dragline operators, as requestedin the first instance by the Boilermakers.The Hod Carriers seeks aunit composed of all laborers, temporary laborers, janitors, and chauf-feurs.In the alternative, should the Board find the above requested,unit to be inappropriate, the Hod Carriers seeks three separate unitscomposed of all chauffeurs, all janitors, and the laborers, includingtemporary laborers, respectively.The Employer contends that a pro-duction and maintenance unit is appropriate or, in the alternative,separate units for the production and maintenance employees, andwould exclude therefrom, as supervisors, the two labor foremen.ThePetitioner contends that only a production and maintenance unit isappropriate and would include the two labor foremen in the unit.The Employer manufactures butadiene, a basic ingredient used inthe production of synthetic rubber.Construction of the plant in-volved herein, which is owned by the United States Government, beganin 1942 and operations began in early 1944.The plant is operatedcontinuously, 7 days.per week, 24 hours per day, in a manner similarto other continuous-operation chemical plants in related fields ofindustry.From May 1, 1943, until the latter part of 1947, the employees wererepresented by a local of the Petitioner in a unit covering all produc-tion and maintenance, employees.The first contract was executedbefore the plant began operations.However, in 1944 the Petitionerwas certified for a plant-wide unit following a Board-directed elec-tion.4In October 1947, the plant ceased operations. It was reacti-vated on July 11, 1950, and the employees have been unrepresentedsince that date.It is clear, of course, as the Board has already determined in theearlier proceeding, that a plant-wide production and maintenance unit,8 Although each of the craft units is described in terms of"first-class," the record estab-lishes that in the maintenance and engineering department where all of the employeesinvolved herein are located there are no helper,apprentice,or "second-class" craftsmenclassifications.For convenience,therefore,the designation"first-class"is omitted in thediscussion hereinafter.4SinclairRubber,Inc.,57 NLRB 800. 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDas requestedby thePetitioner, and-as'its first request-by the Em-ployer,is appropriate.The question remains, however, as to whethersmaller craft units may not also be appropriate.The Petitioner andthe Employer urge that such units should not be found to be appro-priate inthe plantinvolved herein because of (1) the past bargaininghistory and prior Board determination,and (2) the integrated natureof the Employer's operations,as a result of which there are no trulyhomogeneous craft groups.We donot agree.So far as the first contention is concerned,it is now well establishedthatneitherthe fact thatpast bargaining has been successfully con-ducted on a plant-wide basis, nor the fact that the Board found a plant-wide unit appropriate in an earlier proceeding,precludes the Boardfrom permitting the severance of smaller units.5Turning to the Petitioner's and Employer's second contention, therecord revealsthat in thisplant, as in most continuous-process chemi-cal operations in whichpreventivemaintenance is an important factor,there is a relativelyhighdegree of integration between production andmaintenance.However, we do not perceive in this particular branchof the chemical industrythatdegree of integration between produc-tion and maintenance and a well-established industry pattern of bar-gaining on a plant-wide basis which has impelled the Board to theconclusion in certain industries that only units embracing all produc-tion and maintenance-employees are appropriate.6Moreover, theBoard has already determined that craft units may be appropriate ina plant manufacturing butadiene?Nor dowe find apposite those cases to which the Petitioner and Em-ployer direct our attention 8 in which the Board dismissed petitions forgroups of maintenance employees in-chemical plants where the Boardconcludedthat,because of the absence of any craft training require-ments and the commingling of skills in the performance of mainte-nance work,among other things, the groups sought were not craft incharacter and lacked the identifiability and homogeneity essential toestablishment as separate units.As noted in more detail below, themaintenance employees sought herein in the craft petitions are all reg-ularly assigned to a separate maintenance and engineering depart-ment.While some of them work throughout the plant in the per-formance of their duties,they are at all times subject to the ultimatesupervision of their respective craft foremen.Althoughthe Employer6See Section 9 (b) (2) of the Act ;Hughes Tool Company,77 NLRB 1193;WestinghouseElectric Corporation,75 NLRB 638."E g Natsonal Tube Company,76 NLRB 1199;Ford Motor Company (Maywood Plant),78 NLRB 887;Weyerhaeuser Timber Company(Springfield Lumber Division),87 NLRB1076,r Shell Chemical Corporation,94 NLRB No. 121.8 Eg.Monsanto Chemical Company,83 NLRB 109;E. I. DuPont de Nemoicrs Company,85 NLRB 1301;Carborundum Company,80 NLRB 756; see alsoSylvania Division,Ameri-can Viscose Corporation,84 NLRB 202;Celanese Corporation of 4merica,84 NLRB 207. SINCLAIR RUBBER, INC.223'does not conduct any formal craft apprenticeship program, the crafts-men here involved have either served apprenticeship terms in theirrespective crafts or have had comparable training and experience be-fore being employed by the Employer. Seniority is on a craft as wellas plant-widebasis.On occasion-as, forexample, during emergencyshutdowns or "turn grounds" s-maintenance employees in one craftcategory may assist on jobs in another category and may be assistedby some production employees.' However, the record clearly estab-lishes that in its normal operation the Employer adheres to craft linesin the assignment of maintenance work, and we do not believe that thisoccasional commingling destroys the homogeneity of the craftgroups.1oUnder all -the circumstances we conclude that none of the factorsrelied upon by the Petitioner and the Employer is sufficientto warrantthe conclusion that only a plant-wide unit is appropriate.We turn,therefore, to a consideration of the specific unit requests of the vari-ous intervenors.The Proposed Machinists' UnitThe Machinists requests a unit composed of machinists and thetoolroom keeper.The Employer's 15 machinists are highly skilledand use the customary precision hand and machine tools, includingmicrometers, calipers, shapers, milling machines, lathes, etc., andperform the traditional work of the machinists' trade.They dis-mantle and repair machinery and are frequently required to workto close tolerances.Although machinists occasionally perform dutieswithin another craft classification, they ordinarily work within theirown craft, and, with rare exceptions, they are the only employeesperforming work of that nature.As already noted, the Employerdoes not maintain an apprenticeship program for machinists, but allof them, exceptJefferson,were hired as machinists on the basis oftheir prior training and broad experience.Although Jefferson wastransferred from the operating department to the machine shop asa machinist first-class, he had considerable prior training and ex-perience as a machinist helper.The machinists' equipment, office,and working area are located in a separate area of the maintenancedepartment.Some of their work is performed in production areasbut they are always under the ultimate supervision of the machineshopforeman.9 Every month, on a rotating basis,certain pieces of machinery are shut down for inspec-tion and repair.Each piece of machinery is ordinarilytested and repaired every 6 to 18months, deAendingupon the particular needs of eachkind of equipment.10 Todd Shipyards Corporation,94 NLRB774;Carthage Hydrocol,Inc.,91 NLRB No.67; The Plumbing Contractor's Association of Baltimore,Maryland,Inc., et al,93 NLRB1081 ;United States Rubber Company,91NLRB No. 213 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that the machinists constitute a homogeneous, identifiable,craft group who may, if they desire, constitute a separate bargain-ing unit.The record further establishes that the toolroom keeperwho devotes the bulk of his time to work associated with the machin-istshas interests and working conditions similar to those of themachinists and is under the supervision of the machine shop foreman.Accordingly, we shall include him in the voting group with themachinists."The Proposed Carpenters' UnitThe six carpenters sought in this proposed unit have their head-quarters in the carpentry shop which is a separately partitioned areain the maintenance department.Although the carpenters workthroughout the plant and may assist craftsmen of other classifica-tions during "turn arounds," they normally perform only work withintheir own craft skills and are under the separate immediate super-vision of the carpentry foreman.The record reveals that these car-penters are skilled craftsmen and are so recognized by the Employer.They were all initially employed as carpenters first-class because oftheir prior training and experience.No employee has been trans-ferred from any other department to the carpentry shop, or viceversa; the carpenters perform no production work, and other em-ployees do not perform work involving carpentry skills. In thesecircumstances, we believe that the carpenters may, if they so desire,constitute a separate unit?2The Proposed Electricians' UnitThe seven electricians herein sought as a separate unit are respon-sible for electrical maintenance throughout the plant.This workconsists mainly of repairing electrical motors and controls, and in itsperformance the electricians utilize the tools of their craft.Their shopis located in a separately enclosed area within the maintenance depart-ment and they are under the separate supervision of the electricianforeman, to whom they report at the beginning and end of each day.The electricians do not perform production work but the Employerpoints to evidence in the record that the electricians occasionallyperform work within other maintenance classifications and that pro-duction employees occasionally perform minor electrical work of anunskilled nature, such as the changing of light bulbs. It is perfectlyclear, however, that only the electricians spend the great bulk of theirtime on what can be described as skilled electrical work.As in the,case of the groups already discussed, although the Employer doesn Todd Shipyards Corporation,supra.12 InternationalPaper Company,SouthernKraft Division (Rayon Plant),94 NLRB 500. SINCLAIR RUBBER, INC.225not maintain an apprenticeship program for electricians, all of theelectricians were required to have broad electrical training and ex-perience as a prerequisite for procuring employment.While theywork throughout the plant in the performance of their duties, theyare at all times subject to the ultimate control of their craft foreman.It is clear that the electricians constitute an identifiable, homo-geneous craft group of the type which the Board has in the pastrecognized as appropriate.13They may, therefore, if they so desire,be established in a separate bargaining unit apart from the Employer'sother employees.The Proposed Boilermakers' UnitThe Boilermakersseeks aunit composed of all boilermakers,welders, and dragline operators.In the alternative, should the Boardfind that this single unit is inappropriate, the Boilermakers seeksseparate units composed of the boilermakers and the dragline opera-tors, respectively.The boilermakers, welders, and dragline operatorsare separately located in a nonenclosed area within the maintenancedepartment and are under the supervision of the boiler shop foreman.The boilermakers perform the usual functions involving their particu-lar craft skills and were all hired as skilled craftsmen by the Employer.No employees have been transferred from another department to theboiler shop, or vice versa.Despite the fact that other employees mayperform some boilermaker work of an unskilled nature, and the boiler-makers may occasionally perform the functions of other craft groups,the boilermakers here sought are clearly distinguishable from all otheremployees of the Employer.They are at all times subject to the ulti-mate control of their craft foreman.We conclude, therefore, that theboilermakers may, if they so desire, be established in a separate bar-gaining unit apart from the Employer's other employees 14The Employer's five welders work throughout'the plant performingjobs characteristic of their trade.Although they are located in theboiler shop and are nominally under the supervision of the boiler shopforeman, the record indicates that this is purely a matter ofadminis-trative convenience.In actual operation the welders workin associa-tion with whatever other crafts require their special services in connec-tion with a particular job.They were all hired is skilled craftsmen,having completed prior training and experience sufficient to qualifythem for journeyman status.They perform no production work. Inthese circumstances, we conclude that the welders should not be in-13Shell Chemical Corporation, supra; Danley Machine Specialities, Inc.,90 NLRB No. 14-14Tenne8see Copper Company,88 NLRB 1516 Eleven temporary boilermakers havebeen employed by the Employer for several weeks prior to the hearing and no prospectivedate for the termination of their cmpi yment has been set. In accordance with a stipu-lation of the parties,we shall allow all temporary boilermakers to vote in this group. 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDcluded in the boilermakers' unit, but that they may, if they so desire,constitute a separate bargaining unit.-The dragline operators operate two large draglines, a Caterpillartractor, and winch trucks.They work,with any employee requiringthe services of such equipment.The record does not reveal that thedragline operators are skilled craftsmen, and, while they are physi-cally located in the boiler shop, this, as in the case of the welders, ap-pears to be merely a matter of administrative convenience.We, there-fore, conclude that they may neither constitute a separate unit nor beincluded in the boilermaker unit.The Proposed Pipefitters' UnitThe Employer's pipe shop and its equipment are separately locatedin a nonenclosedareain the maintenance department.All of theEmployer's pipefitters sought in this unit are skilled craftsmen andwere initially employed as such, having completed priortrainingand experience sufficient to qualify them for journeymanstatus.Although they work throughout the plant, they perform only thetraditional work of their trade andare atall times under the ultimatesupervision of the pipefitter foreman.While other employees occa-sionally perform pipefitter work of an unskilled nature and at timesassistthe pipefitters in the performance of their duties, the pipefittershere sought are clearly distinguishable from all other employees ofthe Employer.They may, therefore, if they so desire, constitutea separatebargaining unit.-The Proposed Hod Carriers' UnitThe Hod Carriers seeks a unit composed of all janitors, chauffeurs,laborers, and temporary laborers, excluding all other employees. Inthe alternative, should the Board find that such unit is inappropriate,theHod Carriers requests 3 separate units for all chauffeurs, alljanitors, and all laborers and temporary laborers, respectively.TheEmployer employs 1 chauffeur, 7 janitors, 15 laborers and 11 tem-porary laborers.They are all under the ultimate supervision of 2labor foremen.Certain janitors are regularly assigned to work inthe powerhouse and the laboratory, respectively, and are under theimmediate supervision of those departmental foremen.The'laborerswork throughout the plant.The record shows that there are otherisInternational - Paper Company,SouthernKraft Division,95NLRB 155 (Supple-mental Decision and Order).Because the Boilermakers has demonstrated a showing ofinterest in this group we shall accord that union an opportunity to appear on the ballotin the voting group of welders,although that union did not express a desire to representwelders separately.We shall also place the Pipefitters,who do seek the welders in aseparate unit, on the ballot16United States Rubber Company,supra. SINCLAIR RUBBER, INC.227employees in the plant who perform work of an unskilled nature,whom the Hod Carriers does not seek to include in the unit. Theseemployees have the same working conditions and employee benefitsas the Employer's other production and maintenance employees, andhave in the past been represented as a part of a plant-wide unit.Because of these reasons, and the further fact that the present Peti-tioner seeks to include them in the proposed plant-wide unit, wefind that a unit composed of chauffeurs, janitors, laborers, and tem-porary laborers,is inappropriate for collective bargaining purposes."And, for the same reasons, separate units composed of the janitors,and laborers and temporary laborers, 'respectively, are likewiseinappropriate.While a unit of chauffeurs would be appropriate, the record showsthat the Employer employs only one chauffeur, and, we find, inaccordance with our-established principles, that a separate unit forthe one chauffeur is inappropriate for collective bargaining purposes.,,We shall direct that separate elections be held in the followingvoting groups deferring our conclusions as to the unit or units appro-priate for collective bargaining until such elections shall have beenheld :(1)All machinists.(2)All carpenters.(3)Allelectricians.(4)All boilermakers.(5)All welders.(6)All pipefitters.(7)All production and maintenance employees, including train-ees,19 plant clericals, head shift testers, and stillmen, but excludingemployees in voting groups (1) through (6), office clerical and tech-nical employees, guards, labor foremen,20 and all other supervisorsas defined in the Act.17D. B.Thornton and Lucy Thornton d/b/a D. B. ThorntonCo., 94 NLRB1188;DoverAppliance Company, 76NLRB 1131.18Erie City Iron WVork8,85 NLRB 1308.19These employeeswork throughoutthe plantin both theoperating and the maintenancedepartments.Althoughthey may at times be attached to particular craft maintenancegroups, their lack of craft skills and diversity of interests militates against their inclusionin any of theparticularcraft groups.20Each labor foreman directsthe work ofapproximately 20 employees and uses his ownjudgment and discretionin the-performanceof the work.He. can handle and adjust minorgrievances of the employeesand can effectivelyrecommend the promotion of these em.ployees to Special ratesWe thereforefind, contraryto the Petitioner's contention, thatthe 2 laborforemen are supervisors within the meaning ofthe Act.SaltLake RefiningCompany,86NLRB 68. 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDIf a majority of the employees voting in groups (1) through (6)select the union which seeks to represent them separately 21 they shallbe deemed to have indicated their desire to constitute a separate unit.[Text of Direction of Elections omitted from publication in thisvolume.](21In the case of voting group (5) this refers to either the Boilermakers or the Pipefittersif both choose to appear on the ballot.See footnote 15,supra.GEORGE AFTERGOOD&SONd/b/aCALIVOGUE SPORTSWEAR'andLosANGELES JOINT BOARD, AMALGAMATED CLOTHING WORKERS OFAMERICA, C. I.0.,PETITIONER.CaseNo.21-RC-1981.September18,1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Frank H. Stout, hearingofficer.The hearing officer's rulings made At the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Reynolds, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The Employer has two plants in Los Angeles, which are about acity block apart, one being at 1209 East 14th Street and the other at1005 East 14th Street.The Petitioner is seeking a unit of productionworkers in the latter plant only.The Employer contends, however,that the requested single-plant unit is inappropriate and that only atwo-plant unit is appropriate for purposes of collective bargaining.The number 1209 plant is engaged primarily in the manufacture ofswim trunks, walking shorts, undershorts, sport shirts, and separatesupports for swim trunks. It also houses the Employer's offices andshowroom.At the time of the hearing, June 25, 1951, this plant wasclosed down, as its business is largely seasonal, running from lateIThe name of the Employerappears a9amended at the hearing.96 NLRB No. 34.